Citation Nr: 0528674	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shrapnel fragment wound (SFW) of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This appeal arose from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO denied a claim for 
an increased rating for service-connected residuals of a SFW 
of the right shoulder, evaluated as 10 percent disabling.  
The veteran appealed, and in October 2000,and August 2003, 
the Board remanded the claim for additional development. 


FINDING OF FACT

The veteran's service-connected residuals of a SFW of the 
right shoulder are productive of pain and some limitation of 
motion, but not ankylosis of the scapulohumeral articulation, 
motion of the major arm limited to midway between the side 
and shoulder level, recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, malunion of the humerus with marked 
deformity, or a severe disability of Muscle Group IV.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for service-connected residuals of a SFW of the 
right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5200-5203, 5304 
(2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that an increased rating is warranted for 
his service-connected residuals of a SFW of the right 
shoulder.  

The Board initially notes that to the extent that the veteran 
has reported having cervical spine symptoms, the RO granted 
service connection for a cervical spine condition in May 
2005.  Therefore, his cervical spine symptoms have not been 
discussed.  See 38 C.F.R. § 4.14 (2005).  

With regard to this history of the disability in issue, see 
38 C.F.R. § 4.1 (2005), the veteran's service medical records 
show that in May 1945, he sustained wounds to his right 
shoulder and right thigh from artillery shell fragments 
during fighting on Okinawa.  On X-ray, a metallic fragment 
was noted at the distal end of the clavicle and coracoid 
process.  He was released to duty about 12 days later with a 
notation that his wounds were healed, and he had satisfactory 
use of the right shoulder.  Reports, dated in June 1945, note 
that he had a small wound on his shoulder that had not 
closed, that he had limited shoulder motion, that after 
several treatments the wound was completely healed, and that 
he was fit for duty.  

In a rating decision, dated in February 1967, the RO granted 
service connection for "residuals GSW (gunshot wound) right 
shoulder with right cervical nerve neuropathy with anxiety 
and conversion phenomena."  In January 1971, the RO 
increased the rating for this disability to 30 percent.  In 
June 1998, the veteran filed a claim for an increased rating.  
In December 1998, the RO retained a 30 percent evaluation for 
the conversion disorder, and assigned a separate 10 percent 
evaluation for residuals of a gunshot wound of the right 
shoulder.  The veteran disagreed with the 10 percent 
evaluation.  In November 1999, the RO increased the veteran's 
rating to 20 percent, and assigned an effective date of 
November 18, 1997 for the 20 percent rating.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

The RO has granted service connection for residuals of a 
gunshot wound of the right shoulder.  This condition is not 
specifically listed in the diagnostic codes of the VA's 
disability rating schedule.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2005); 
see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO has evaluated the veteran's right shoulder condition 
analogously to "clavicle or scapula, impairment of," under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203.  Under DC 5203, 
the 20 percent rating is the maximum rating allowed.   

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.71a, DC 5200 (ankylosis of the 
scapulohumeral articulation), favorable ankylosis of the 
scapulohumeral articulation with abduction to 60 degrees 
warrants a 30 percent for the major arm.

Under 38 C.F.R. § 4.71a, DC 5201, limitation motion to midway 
between the side and shoulder level warrants a 30 percent 
disability rating for the major arm.

Under 38 C.F.R. § 4.71a, DC 5202, a 30 percent rating is 
warranted for humerus, other impairment of: With recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements, or with 
"malunion of: marked deformity."  

A VA joints examination report, dated in January 2005, shows 
that the veteran complained of shoulder pain, particularly 
when he has to use his arm above shoulder level, and 
occasional right arm numbness.  On examination, there was a 
well-healed nontender scar at the site of the shrapnel 
injury.  The right shoulder had 70 degrees of abduction, 70 
degrees of flexion, 60 degrees of external rotation, 30 
degrees of internal rotation, 50 degrees of adduction, and 30 
degrees of extension, with pain at the end of range of 
movement.  Reflexes in the upper extremities were somewhat 
diminished when compared to the left side.  There was some 
sensory blunting over the right thumb when compared to the 
left.  X-rays were noted to show degenerative joint disease 
of the right glenohumeral and acromioclavicular joints, more 
marked in the latter with minimal encroachment into the 
outlet by the acromial process.  The relevant diagnoses were 
traumatic arthritis right acromion joint and right 
glenohumeral joint, and impingement syndrome with tear of the 
rotator cuff right shoulder.  

A VA neurological examination report, dated in January 2005, 
shows that the veteran complained of pain and restricted 
motion in his shoulder, as well as some decreased strength.  
He also reported shaking in his right arm when it was 
elevated above the horizontal level and flexed at the elbow.  
On examination, no consistent sensory abnormality was 
detected in the right upper extremity when compared to the 
left.  Touch and pain sensation were intact and no peripheral 
or dermatomal patterns of abnormality were noted.  Deep 
tendon reflexes were hypoactive symmetrically.  Right upper 
extremity strength was somewhat difficult to interpret due to 
inconsistency.  The veteran manifested collapsing weakness in 
a broad distribution of proximal and distal musculature.  The 
shoulder had 90 degrees of abduction with trembling and pain 
beginning at that point.  The ability to internally rotate 
was diminished bilaterally, and pain was noted in all 
directions of right shoulder movement.  There was no ataxia 
in the upper extremities.  The examiner stated that there was 
no neurological foundation for the veteran's right arm 
weakness, that sensory examination was unremarkable, and 
that, "In short, there is no evidence of primary 
neurological deficit affecting the right upper extremity or 
the nerve supply around the shoulder girdle or brachial 
plexus."  He further stated, "It seems likely that 
degenerative changes or rotator cuff injury would be found.  
This issue is left to the expertise of Orthopedics."  The 
diagnoses were:

1. No neurological injury to the right 
upper extremity can be determined.  
Inconsistent effort during motor 
evaluation is based upon a combination of 
volition and pain-induced inhibition of 
motor activity.

2. The same can be stated for production 
of the tremor of the right upper 
extremity.  This is not a neurological 
issue but a behavioral issue.

3. These factors of behavior would not be 
appropriate foundation for expansion of a 
psychiatric diagnosis into the orthopedic 
area.  It is most likely that primary 
joint disease is present to some degree.

4. No neurological disabilities are 
detected in relation to right upper 
extremity function and primary orthopedic 
disabilities.  Disability evaluation is 
deferred to Orthopedics.  

Other relevant medical evidence includes VA progress notes, 
dated between 1998 and 2002, a QTC examination report, dated 
in November 2001, and a VA examination report, dated in 
September 1998.  

The VA progress notes show treatment for right shoulder pain 
in October 2000, September 2003 and November 2004.  The 
September 2003 and November 2004 VA progress notes show that 
a neurological examination was grossly normal.  

The November 2001 QTC examination report shows complaints of 
right shoulder pain, decreased sensation, and shaking of the 
right arm when it was raised overhead.  On examination, the 
right shoulder had a four centimeter scar superiorly without 
obvious deformity.  There was very slight atrophy in the 
infraspinatus fossa.  There was a positive impingement test.  
For the right upper extremity, wrist flexion strength was 
4/5, triceps strength was 4/5, and all other strength was 
5/5.  The relevant diagnoses were history of gunshot wound, 
right shoulder, right shoulder acromioclavicular joint 
degenerative disease, and right shoulder impingement 
syndrome.  The examiner stated that the residuals of the 
right shoulder gunshot wound appeared to be minimal, as there 
was no evidence of any destruction of the joint, and there 
was minimal weakness.  The examiner also stated that there 
was no gross atrophy of any area, and that this indicated 
that any neurologic injury would have been minimal.  The 
examiner further stated that there was no basis to believe 
that the veteran's right shoulder condition caused his global 
spasm and uncontrollable behavior in his right upper 
extremity.  He concluded that the veteran's principal problem 
in his right shoulder was impingement syndrome and 
acromioclavicular joint degenerative disease, that there was 
no indication that this had been caused traumatically, and 
that there was no basis on which to believe that the 
residuals of the right shoulder gunshot wound would be any 
further increased today than it was in 1947.

A VA examination report, dated in September 1998, shows that 
the veteran complained of infrequent involuntary spasm in his 
right upper extremity, and pain that shot to his small finger 
of the ipsilateral extremity and across the palm.  On 
examination, he had a "full range of motion" in the 
shoulder, with normal sensations.  He had 5/5 strength with 
intact and symmetric motor examination.  There was slight 
pain on adduction and internal rotation, as well as forward 
flexion.  The assessment was acromioclavicular joint 
degenerative disease.  The examiner noted that the veteran's 
arthritis gave him a significant functional deficit, and that 
there was no evidence of residual neurosis or any sort of 
radiculopathy or neuropathy regarding the right upper 
extremity.  

In summary, in this case, there is no medical evidence of 
ankylosis of the scapulohumeral articulation, motion of the 
major arm limited to midway between the side and shoulder 
level, recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion of the humerus with marked deformity.  Therefore, a 
rating in excess of 20 percent under DC 5200, DC 5201, or DC 
5202 is not in order.  See also 38 C.F.R. § 4.71a, DC 5003.

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 20 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain and weakness have been 
considered, and while there appears to be some limitation of 
right shoulder motion, the evidence is insufficient to show 
that his symptoms result in any additional functional 
limitation to a degree that would support a rating in excess 
of 20 percent.  In this regard, the January 2005 VA 
neurological examination report shows that the examiner 
stated that there was no neurological foundation for the 
veteran's right arm weakness, that sensory examination was 
unremarkable, and that, "In short, there is no evidence of 
primary neurological deficit affecting the right upper 
extremity or the nerve supply around the shoulder girdle or 
brachial plexus."  The Board further notes that neither of 
the January 2005 VA examination reports contains evidence of 
right shoulder atrophy.  Although a greater limitation of 
motion was shown in the November 2001 QTC examination report 
(in some directions), as the January 2005 VA examination 
reports are the most recent reports of record, they are 
considered to be the most probative of the veteran's current 
condition.  Francisco.  The Board further notes that findings 
as to strength in the January 2005 VA joints examination 
report are consistent with the findings in the November 2001 
QTC examination report, and the September 1998 VA examination 
report, to the extent that they show that strength was 4/5 or 
5/5 in all muscle groups.  Furthermore, the QTC examiner 
stated that the residuals of the right shoulder gunshot wound 
appeared to be minimal, and during the September 1998 VA 
examination the veteran had a full range of motion in his 
right shoulder.  Accordingly, a rating in excess of 20 
percent is not warranted, even with consideration of the 
veteran's pain symptoms.  

Finally, muscle injuries are evaluated pursuant to criteria 
at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2005).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions. 38 C.F.R. § 
4.55(b).  The specific bodily functions of each group are 
listed at 38 C.F.R. § 4.73.

Under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5304, a severe 
disability to Muscle Group IV warrants a 30 percent rating.  
Muscle Group IV consists of the intrinsic muscles of the 
shoulder girdle, which include the supraspinatus, 
infraspinatus and teres minor, the subscapularis, and the 
coracobrachialis.  The function of the muscles in group IV is 
stabilization of the shoulder against injury in strong 
movements, holding head of humerus in socket, abduction, 
outward rotation, and inward rotation of arm.  Id.

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56, a severe disability of muscles is 
evidenced by ragged, depressed and adherent scars, indicating 
wide damage to muscle groups in the missile track.  Palpation 
would show loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area. Muscles would swell or 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function. If they happen to be present, 
the following would also be signs of severe muscle injury: 
(A) x-ray evidence of minute multiple scattered foreign 
bodies indicating intramuscular trauma and explosive effect 
of missile. (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.

In this case, the veteran's right shoulder X-rays show 
degenerative changes.  However, there is no evidence of 
indications of ragged, depressed and adherent scars, loss of 
deep fascia or muscle substance, soft flabby muscles in the 
wound area, muscles that swell or harden abnormally in 
contraction, or severe impairment of function.  The veteran's 
right shoulder ranges of motion, and functioning, were 
previously discussed in association with DeLuca, supra, and 
this discussion is incorporated herein.  In summary, the 
evidence is insufficient to show that the veteran's service-
connected residuals of a gunshot wound of the right shoulder 
are productive of a severe disability.  See 38 C.F.R. § 4.56.  
Therefore, a rating in excess of 20 percent is not warranted 
under DC 5304.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.

As a final matter, to the extent that examiners may have 
indicated that the veteran has right shoulder pathology that 
is not related to his service-connected injury, the Board has 
not attempted to dissociate any right shoulder symptoms from 
the veteran's service-connected condition.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in April 
2001, March 2004, and September 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and/or 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the February 2003 and May 2005 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded several VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Although a complete copy of page 10 of the October 1999 
hearing transcript was not obtained as instructed by the 
Board in August 2003, an additional remand is not required.  
On review of this document, the Board is able to discern the 
veteran's statements.  Therefore, any error in this regard is 
not prejudicial.

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 20 percent for residuals of a gunshot 
wound of the right shoulder is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


